DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a specular mirror group that corresponds to one of the plurality of display panels in a 1: multiple correspondence” in claim 3 must be shown in at least one embodiment together with all other features in the instant claim and its parent claims 1-2 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. [0065] states in the last sentence “As an example, the specular reflection structure may include a specular mirror of the plurality of specular mirrors that corresponds to a display panel of the plurality of display panels in a 1:1 correspondence, and a specular mirror group that corresponds to a display panel of the plurality of display panels in a 1:multiple correspondence.”  It is impossible for one ordinary skill in the art to understand how a specular mirror group and a display panel could lead to 1:multiple correspondence. In view of common sense, a specular mirror group and a display panel could only lead to 1:1 correspondence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a specular mirror group that corresponds to one of the plurality of display panels in a 1: multiple correspondence”. It is unclear how one specular mirror group could correspond to one display panel in a 1: multiple correspondence (Note: one specular mirror group and one display panel could lead to 1:1 correspondence in view of common sense).
Claims 4-9 are rejected because they depend on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio et al. (US Patent No. 6,986,583).
Regarding claim 1, Nishio teaches a display device (abstract: table type display device; Figs. 1-14: table type display devices in different embodiments) comprising: 
a plurality of display panels (Figs. 1, 9-14: projectors 1LU, 1LL, 1RU, 1RL, each of which includes a liquid crystal panel in view of col. 15, ll. 53-54); and 
a specular reflection structure (Figs. 1, 9-14: reflection structures in different embodiments, formed by reflection mirrors of various numbers and arrangements) that converts positions of images displayed by the plurality of display panels and merges the images at a predetermined position to generate an integrated image (Figs. 1, 9-14: integrated image results from merging of images provided by projectors and is displayed in screen 3/23), wherein 
the specular reflection structure comprises at least one specular mirror (Figs. 1, 9-14: at least one mirror corresponds to each projector) that corresponds to each of the plurality of display panels, and 
the at least one specular mirror converts a display direction by reflecting the images displayed on the plurality of display panels (Figs. 1, 9-14), wherein a size of each of the images is maintained (Figs. 1, 9-14: size of each of the images from a respective projector is maintained such that merged image from all the images from respective projectors is displayed correctly on screen 3/23).

Regarding claim 2, Nishio further teaches the display device of claim 1, further comprising a display screen (Figs. 1, 9: screen 3; Figs. 10-14: screen 23) that displays the integrated image generated by the specular reflection structure.

Regarding claim 11, Nishio further teaches the display device of claim 1, wherein the plurality of display panels are disposed in a matrix form on a plane (Figs. 9b, 10a, 11a, 12a, 13a, 14a), and display areas of the plurality of display panels are inclined at a predetermined angle with respect to the plane.

Regarding claim 12, Nishio further teaches the display device of claim 1, further comprising a light blocking wall (Fig. 1: light shading plates 6LU, 6LL, 6RU, and 6RL collectively forming a light blocking wall; Fig. 9a: shading plates 6LL, 6LU collectively forming a light blocking wall, shading plates 6RU, 6RL collectively forming another light blocking wall; Fig. 14C: light shading plates 25L1 and 25R1 collectively forming a light blocking wall, light shading plates 25L2 and 25R2 collectively forming another light blocking wall) that separates each image transmission path of each of the plurality of display panels.

Regarding claim 13, Nishio further teaches the display device of claim 2, wherein the plurality of display panels are disposed in a matrix form on a plane (Figs. 9b, 10a, 11a, 12a, 13a, 14a).

Regarding claim 14, Nishio further teaches the display device of claim 2, wherein the plurality of display panels are disposed on a plurality of planes (Fig. 1C: projectors 1LU, 1RU on one plane, projectors 1LL, 2RL on another plane; Fig. 9C: projectors 1LU, 1RU on one plane vertical to paper plane, projectors 1LL, 2RL on another plane vertical to paper plane; Fig. 10a: projectors 22L1, 22L2 on one plane vertical to paper plane, projectors 22R1, 22R2 on another plane vertical to paper plane).

Regarding claim 15, Nishio further teaches the display device of claim 14, wherein the plurality of display panels are disposed in a first group (Fig. 10a: projectors 22L1, 22L2 forming a first group) and a second group (Figs. 10a-10C: projectors 22R1, 22R2 forming a second group) that face each other, and the specular reflection structure is disposed between the first group and the second group.

Regarding claim 16, Nishio further teaches the display device of claim 14, wherein the at least one specular mirror includes a plurality of specular mirrors (Figs. 10a-10c: middle mirrors 24ML1, 24ML2, 24MR1, and 24MR2), and the plurality of display panels correspond to the plurality of specular mirrors in a 1:1 correspondence (Fig. 10a).

Regarding claim 18, Nishio further teaches the display device of claim 2, wherein the plurality of display panels are disposed in a matrix form on a plane (Fig. 10a: projectors 22L1, 22L2, 22L3 and 22L4 form a matrix on paper plane), and display areas of the plurality of display panels are inclined at a predetermined angle with respect to the plane (Fig. 10a).

Regarding claim 19, Nishio further teaches the display device of claim 2, further comprising a light blocking wall (Fig. 1: light shading plates 6LU, 6LL, 6RU, and 6RL collectively forming a light blocking wall; Fig. 9a: shading plates 6LL, 6LU collectively forming a light blocking wall, shading plates 6RU, 6RL collectively forming another light blocking wall; Fig. 14C: light shading plates 25L1 and 25R1 collectively forming a light blocking wall, light shading plates 25L2 and 25R2 collectively forming another light blocking wall) that separates each of an image transmission path of each of the plurality of display panels.

Regarding claim 20, Nishio further teaches the display device of claim 1, wherein the plurality of display panels are disposed on a plurality of planes (Fig. 1C: projectors 1LU, 1RU on one plane, projectors 1LL, 2RL on another plane; Fig. 9C: projectors 1LU, 1RU on one plane vertical to paper plane, projectors 1LL, 2RL on another plane vertical to paper plane; Fig. 10a: projectors 22L1, 22L2 on one plane vertical to paper plane, projectors 22R1, 22R2 on another plane vertical to paper plane).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US Patent No. 6,986,583) in view of Shiraishi et al. (US 2019/0028680).
Regarding claim 10, Nishio does not further teach the display device of claim 1, wherein the at least one specular mirror comprises a light blocking layer that defines a light incident region or a light emission region.
	Nishio’s disclosure is different from the instant invention in that Nishio’s shading plates (i.e., light blocking layers) 6LU, 6LL, 6RU, 6RL (Fig. 1) are in a proximity of at least on specular mirror 2U, 2L (Fig. 1) rather than in contact with the at least on specular mirror 2U, 2L. 
	However, it is known that arranging a light shading/blocking layer in contact with a respective mirror or in proximity with the respective mirror are alternative options.
Shiraishi, for instance, teaches in para. [0058] and Fig. 6 “a light blocking mask 301 is provided at a position contacting the mirror 171 or in a proximity of the mirror 171”.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify Nishio’s technique with Shiraishi’s technique such that the at least one specular mirror comprises a light blocking layer.
It would have been an obvious matter of design choice as pointed out by Shiraishi in para. [0058].

Claim 17 is rejected for substantially the same rationale as applied to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 6,561,651 discloses varies embodiment of forming a multiple-display apparatus using reflecting mirrors.
US PGPUB 2002/0011968 also discloses varies embodiment of forming a multiple-display apparatus using reflecting mirrors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693